         Case 1:20-cv-00778-NONE-JLT Document 60 Filed 04/09/21 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   OLD REPUBLIC GENERAL INSURANCE                                 Case No.: 1:20-CV-00778-NONE-JLT
     CORPORATION
12                                                                  ORDER GRANTING STIPULATION TO
                        Plaintiff,                                  AMEND THE CASE SCHEDULE
13                                                                  (Doc. 59)
               v.
14
     AMTRUST INTERNATIONAL
15   UNDERWRITERS LTD., et al.,
16                      Defendants.
17

18            The parties have stipulated to amend the case schedule. (Doc. 59) In their stipulation, they

19   offer no description of the discovery they have conducted to date. Id. Instead, they note that in the

20   underlying action, the parties have completed only part of one deposition. Id. at 2. They assert,

21   “This coverage action arises out of and depends on facts at issue in an underlying construction

22   defect action . . .” Id. However, when they filed their joint scheduling report, they did not indicate

23   that they did not intend to conduct discovery 1 and, in fact, many of the legal issues set forth do not

24   depend upon the underlying action and, instead, constitute issues unique to this litigation and will

25   not be discovered in the underlying action. (Doc. 33 at 4-5)

26            Thus, though the Court will grant this case schedule amendment, it will not again do so

27
     1
       If it is so crucial to have the facts determined in the underlying action, the Court is at a loss to understand
28   why this action was initiated before that action concluded or why the parties have not pursued a joint motion to
     stay the action.
                                                            1
      Case 1:20-cv-00778-NONE-JLT Document 60 Filed 04/09/21 Page 2 of 2

 1   absent a showing that the parties in this case have exercised diligence in discovering this case.
 2   Counsel may not do nothing and then expect the Court to repeatedly extend the case schedule. Thus,
 3   the Court ORDERS the case schedule to be amended as follows:
 4            1.      The parties SHALL complete all non-expert discovery no later than December 30,
 5   2021;
 6            2.      The parties SHALL disclose their experts no later than February 4, 2022 and any
 7   rebuttal experts no later than March 4, 2022. They SHALL complete all expert discovery no
 8   later than April 15, 2022;
 9            3.      The parties SHALL file non dispositive motions, if at all, no later than May 20,
10   2022. These motions SHALL be heard no later than June 17, 2022;
11            4.      The parties SHALL file dispositive motions, if at all, no later than July 8, 2022, to
12   be heard no later than August 19, 2022;
13            5.      The settlement conference is CONTINUED to December 10, 2021 at 1:00 p.m.;
14            6.      The pretrial conference is CONTINUED to November 7, 2022 at 1:30 p.m.
15
     IT IS SO ORDERED.
16

17   Dated:        April 9, 2021                         _ /s/ Jennifer L. Thurston
                                               CHIEF UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                                     2
